Citation Nr: 1115865	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-08 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to July 1987, May 1, 1992 to May 9, 1992, February 2003 to July 2004 and from July 2008 to October 2009.  

This matter is before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the RO has treated this as a new and material evidence claim, for the reasons discussed below, the Board finds that the submission of new and material evidence is unnecessary.  

The RO denied the Veteran's original claim of entitlement to service connection for bilateral hearing loss in a January 2007 rating decision.  The RO denied service connection because service treatment records showed the Veteran had normal hearing at the time of his separation in May 1987.  The RO determined that there was no evidence of hearing loss in service or within one year of separation.  There was also no evidence of chronicity of hearing loss since the date of separation.  

Although the Veteran did not file a notice of disagreement with regard to the January 2007 rating decision, he filed a claim to reopen the following month.  In a July 2007 rating decision, the RO determined that new and material evidence had not been received and did not reopen the claim.  The Veteran filed another claim to reopen in August 2007.  With it, he submitted the report of a private audiological evaluation dated in June 2007, the results of which show a current hearing impairment as defined by VA regulation.  See 38 C.F.R. § 3.385 (2010).  

The RO reopened the claim and denied it on the merits in a December 2007 rating decision.  The Veteran substantively appealed that decision, and the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss is currently before the Board.  However, the Board notes 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of an appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Here, the June 2007 private audiological evaluation met the requirements of section 3.156(b) and was submitted within one year of the January 2007 rating decision.  This evidence is clearly new and material to the Veteran's claim for service connection, as it pertains to the presence of a current hearing loss impairment.  Thus, the Board finds that the January 2007 rating decision did not constitute a final denial regarding the Veteran's original claim.  

Further, the Board observes that service treatment records from the Veteran's period of active duty from February 2003 to July 2004 have not been obtained and were not of record at the time of the RO's previous decisions.  Pursuant to 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives of associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section, which defines new and material evidence.  

Although VA has not yet obtained these records, the Board finds that the Veteran's previously denied claim should be reconsidered without requiring the submission of new and material evidence to reopen this claim because additional service treatment records were in existence at the time of the prior denials.  

Service treatment records from the Veteran's period of active duty from July 2008 to October 2009 should also be obtained on remand.   

Further, the Board finds that the Veteran should be provided a VA examination and opinion on remand.  During the Board hearing in January 2011, the Veteran stated that he first noticed hearing loss while stationed in Iraq in 2004.  The Board again notes that service treatment records from this period of service have not been obtained.  However, the Veteran's DD Form 214 confirms his service in Iraq and shows that the Veteran was a mechanic and driver in an imminent danger pay area.  Noise exposure has been conceded.  

The Veteran has submitted private audiological evidence showing a current hearing impairment, and the Veteran's lay statements show that this impairment could be associated with the Veteran's service.  At this time, the evidence of record does not contain sufficient competent medical evidence to decide the claim, and the Veteran should be provided with an appropriate examination  in compliance with VA's duty to assist.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010), see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Please attempt to obtain service treatment records from the Veteran's periods of active duty from February 2003 to July 2004 and from July 2008 to October 2009.  

2.  After the above has been completed, the Veteran should be afforded an examination to ascertain the etiology of his bilateral hearing loss.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any hearing loss found on examination is more likely than not (i.e., probably greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to the Veteran's military activity.  Noise exposure has been conceded.  Please send the claims folder to the examiner for review in conjunction with the examination. 

3.  Thereafter, the Veteran's claim of entitlement to service connection for bilateral hearing loss should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


